         Case 1:19-cv-09616-ALC-SLC Document 58 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
BNP PARIBAS,

                               Plaintiff,

         -v-
                                                         CIVIL ACTION NO.: 19 Civ. 9616 (ALC) (SLC)

                                                                            ORDER
KURT ORBAN PARTNERS LLC, and MATT ORBAN,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         Pursuant to the proposed Stipulation and Order filed at ECF No. 56, all discovery deadlines

are ADJOURNED sine die.

Dated:          New York, New York
                April 13, 2021                        SO ORDERED




                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
